Citation Nr: 0836969	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
spondylolysis of the lumbar spine at L5-S1 with disc 
herniation, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1982 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which assigned a 40 percent disability rating for the 
veteran's spondylolysis of the lumbar spine at L5-S1, with 
disc herniation.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's low back disability is manifested by 
chronic pain and limitation of motion, and no neurological 
impairment; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
spondylolysis of the lumbar spine at L5-S1 with disc 
herniation are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5293 (prior to 9/26/03) and 5243 (from 
9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
October 2002, was furnished to the veteran in an attempt to 
satisfy the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate his claim; of what 
information and evidence that VA will seek to provide and 
what information and evidence he was expected to provide, and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini II, supra.  

In a subsequent letter dated in November 2007, the veteran 
was informed that he could submit evidence showing that his 
service-connected back disability had increased in severity.  
He was told that this evidence could consist of statements 
from his doctors or others who had knowledge and personal 
observations of the worsening of his disability.  He was 
further informed of how VA determines a disability rating, 
and that VA assigns a rating from 0 to 100 percent based on a 
schedule for evaluating disabilities published in Part 4 of 
Title 38 of the Code of Federal Regulations.  The letter 
indicated that VA considered the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the aforementioned October 2002 and November 
2007 letters informed the veteran that he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
veteran's service-connected low back disability and the 
effect that worsening has on the veteran's employment and 
daily life.  It also included information on how VA 
determines the disability rating by use of the Schedule, and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the service-connected disability 
would not establish the veteran's entitlement to an increased 
rating.  In any event, the veteran was provided the specific 
criteria for rating the disability in the January 2004 
Statement of the Case, November 2007 Supplement Statement of 
the Case, and January 2008 Supplemental Statement of the 
Case.  The Board believes that the notice provided to the 
veteran is in substantial compliance with the requirements of 
Vazquez.  Moreover, the Board believes that any deficiency in 
the notice was not prejudicial to the appellant because his 
representative has demonstrated sufficient actual knowledge 
of these requirements in the appellant's brief submitted in 
March 2008 as well as the preceding statement of accredited 
representative in appealed case submitted in September 2008

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the record reflects that 
following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim for an increased rating.  
There is no indication or reason to believe that any ultimate 
decision of the originating agency on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  Moreover, as explained below, 
the Board has determined that a higher disability rating is 
not warranted. Consequently, no effective date will be 
assigned for a higher disability rating.  Therefore, the 
failure to provide earlier notice with respect to that 
element of the claims is no more than harmless error.

With regard to the duty to assist the veteran in the 
development of his claim, the veteran's service medical 
records and all VA and private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was examined by VA twice during the pendency of 
the appeal and was requested a hearing at the RO before a 
member of the Board, but subsequently withdrew his request 
and indicated that he wanted his claim to be forwarded to the 
Board for adjudication.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  As such, in accordance with Hart, the 
Board must consider the propriety of assigning staged ratings 
for service-connected low back disability.  


Low Back Disability

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  See also, 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The question presented is whether a rating in excess of 40 
percent is warranted for the veteran's low back disability.  

Prior to September 26, 2003, Diagnostic Code (DC) 5293 
(intervertebral disc syndrome), provided, in pertinent part, 
for a 60 percent evaluation for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

Other potentially applicable rating codes which provided for 
a rating in excess of 40 percent prior to September 26, 2003, 
included DC 5285 and DC 5287.  

Under DC 5285, a 100 percent evaluation was assigned for 
residuals of a fracture to the vertebra with cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent evaluation was assigned without cord involvement; 
abnormal mobility requiring neck brace (jury mast).  In other 
cases rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  

DC 5287 provided, in part, for a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine.  

The first amendment to the Schedule governing the rating of 
spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2007).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Schedule governing the rating of 
spinal disabilities was effective September 26, 2003.  At 
that time, VA amended its Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2007).  

Under the General Rating Formula as applicable to the 
veteran's low back disability, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  (38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.)  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees; extension is zero to 45 
degrees; left and right lateral flexion 
are zero to 45 degrees; and left and 
right lateral rotation are zero to 80 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The combined normal range of 
motion of the cervical spine is 340 
degrees.  The normal ranges of motion for 
each component of the spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case the clinical findings from the two VA 
examinations conducted during the pendency of this appeal and 
the numerous VA outpatient reports from 2001 to 2007 fail to 
show more than severe limitation of motion even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On initial VA examination in October 2002, forward flexion 
was to 65 degrees active and 70 passive, with extension to 35 
degrees.  Right and left lateral flexion and rotation was to 
40 degrees; all movements were with pain.  There was some 
tenderness, but no paraspinal spasms.  Heel and toe walking 
was normal and neurological examination for sensation and 
motor function was normal.  Deep tendon reflexes were 3/4 in 
the knees and ankles and tandem gait was normal.  There was 
no postural abnormality or fixed deformity, and strength and 
rapid alternating movements were with normal limits.  An MRI 
showed L5-S1 spondylolysis and spondylolisthesis with disc 
herniation.  The veteran denied any flare-ups in symptoms and 
said that his pain was constant.  The examiner noted that 
there was no evidence of weakness, but indicated that there 
could be additional limitation of motion on repetitive use 
due to pain.  

The clinical findings on VA examination in October 2007 were 
not significantly different from the prior VA examination and 
showed forward flexion to 70 degrees with pain beginning at 
40 degrees.  Extension was to 28 degrees and lateral bending 
and rotation was to 30 degrees, bilaterally with pain 
beginning at or near the end ranges of motion.  The examiner 
noted that there was additional loss of motion on forward 
flexion to 60 degrees with repetitive use.  There was no 
muscle spasms, sensory impairment, muscle weakness or 
atrophy, and no significant neurological abnormalities 
referable to the lumbosacral spine.  An MRI revealed 
bilateral pars defect at the L5-S1 level with mild 
retrolisthesis of L4 on L5, but no significant central spine 
canal or neural foraminal stenosis.  

The evidence of record also includes numerous VA outpatient 
notes which showed periodic treatment for various maladies, 
including low back pain from 2001 through 2006.  Despite his 
back pain, the records showed that the veteran worked full-
time or more until around June 2006, when he started working 
part-time due to multiple medical problems, primarily 
involving back and bilateral knee pain.  The objective 
findings did not reflect any additional symptoms or 
impairment then reflected in the two VA examinations.  The 
most recent outpatient notes in September and December 2006 
showed that the veteran had full range of motion of the 
lumbosacral spine with a slight increase in pain on 
extension.  Motor strength was 5/5, bilaterally, sensory was 
intact, straight leg raising was negative, bilaterally, and 
reflexes were +2 and symmetric.  

Also of record are statements from two VA physicians, dated 
in March 2003 and March 2004.  The physician's described the 
veteran's difficulties related to his back and bilateral knee 
disabilities and the physical limitations resulting there 
from.  One physician indicated that the veteran showed him 
records which documented his absences from work in 2002 and 
2003 of greater than six weeks each year.  He also indicated 
that he advised the veteran to limit his activities to bed 
rest with topical ice/heat during periods of flare-ups.  (See 
March 2004 handwritten note).  

In November 2007, the veteran was advised by VA to submit any 
employment records reflecting time lost at work due to his 
low back disability.  In January 2008, the veteran submitted 
copies of his leave statements for 2005, and the first seven 
months of 2006.  The records included a daily account of the 
veteran's absence from work and the specific reasons for each 
absence.  The total time lost at work due to sick leave (SL), 
annual leave in lieu of SL (SAL), leave without pain in lieu 
of SL (SWOP), and sick leave/dependent care (SLDC) for 2005 
was approximately 153 hrs.  For the first seven months of 
2006, the total time lost from work was approximately 50 hrs.  
Finally, the total time lost from work from May 2005 to May 
2006 was approximately 108 hrs.  (Reflects the most time lost 
(based on the sick leave categories) during any consecutive 
12-month period from January 2005 to August 2006.)  

As indicated above, the objective findings on the two VA 
examinations during the pendency of this appeal were not 
materially different and showed no more than moderate 
limitation of motion of the lumbosacral spine.  While there 
is objective evidence of degenerative changes in the 
lumbosacral spine, there was no objective evidence of any 
signs or symptoms of intervertebral disc syndrome (IVD) or 
any abnormal neurological findings on either examination.  
There was no evidence of muscle weakness, loss of muscle tone 
or bulk, muscle spasm, or any other neurological findings 
appropriate to the site of the diseased disc.  

An evaluation in excess of 40 percent under the old criteria 
could only be assigned if there were pronounced, persistent 
symptoms of IVD compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finding appropriate to the 
site of the diseased disc, with intermittent relief.  (DC 
5293).  Therefore, the Board finds that the veteran's low 
back disability is not of such severity to warrant an 
evaluation in excess of 40 percent under the old criteria for 
IVD syndrome under DC 5293 (prior to September 23, 2002).  

A 40 percent evaluation is the maximum evaluation possible 
for severe limitation of motion of the lumbar spine or for 
strain under DC 5292 or 5295.  Thus, a higher schedular 
evaluation is not possible under these provisions of the 
rating code.  

Prior to the September 26, 2003 change in the general rating 
formula, an evaluation in excess of 40 percent was also 
possible if there was vertebral fracture with cord 
involvement where the veteran was bedridden or required long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) (DC 
5286), or if there was unfavorable ankylosis of the lumbar 
spine.  (DC 5289).  Ankylosis has been defined by the Court 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  

In this case, veteran retains significant motion of the 
spine, albeit with pain, which has been considered in 
determining the current rating.  However, there is no 
evidence of vertebral fracture with cord involvement, use of 
long leg braces, or unfavorable ankylosis of the spine with 
or without marked deformity.  Therefore, an evaluation in 
excess of 40 percent under the potentially applicable rating 
codes (DC 5285, 5286, or 5289), in effect prior to September 
26, 2003, is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for intervertebral disk syndrome (IDS) 
(effective September 23, 2002), and the revised general 
criteria for disabilities of the spine (effective September 
26, 2003).  As indicated above, the revised regulations may 
not be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

Applying the clinical findings of record subsequent to the 
date of the revised regulations for IDS in September 2002, 
the low back disability would equate to no more than a 40 
percent evaluation under the new General Rating Formula for 
Disease and Injuries of the Spine.  While the evidence 
indicated that the veteran has incapacitating episodes which 
requires bed rest prescribed by a physician, the evidence 
does not show that he has experienced incapacitating episodes 
having a total duration of at least six weeks during any 12 
month period during the pendency of this appeal.  Other than 
complaints of pain and weakness, the objective medical 
evidence of record does not show any significant neurological 
impairment.  Forward flexion of the thoracolumbar spine was 
to no less than 65 degrees, which is commensurate with a 10 
percent evaluation under any of the revised criteria for DC 
5235-5243.  Thus, the Board finds that the evidence does not 
meet the criteria for an evaluation in excess of 40 percent 
under the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's back disability under the revised orthopedic rating 
criteria and applicable neurologic rating criteria in effect 
between September 23, 2002, and September 26, 2003, and under 
the revised orthopedic rating criteria and any applicable 
neurologic rating criteria from September 26, 2003.  

In this regard, there is no evidence of radiculopathy or any 
other symptoms compatible with sciatic neuropathy on either 
of the two VA examinations discussed above or on any of the 
outpatient notes during the pendency of this appeal.  
Therefore, a compensable evaluation is not warranted under DC 
8520 for mild incomplete paralysis of the sciatic nerve.  
Additionally, there is no objective evidence of any 
associated abnormalities which would provide a basis for 
assigning a separate rating under Note 1.  By separately 
evaluating and combining the neurologic and orthopedic 
manifestations of the veteran's low back disability, a 
combined evaluation in excess of 40 percent would not be 
available from September 23, 2002.  

The evidence shows that the veteran has a good strength in 
his back and lower extremities and no neurological impairment 
referable to the lumbar spine.  When examined by VA in 
October 2007, the examiner noted that the veteran had some 
functional loss due to pain manifested by severe limitation 
of motion, which is commensurate with a 40 percent evaluation 
under the old rating criteria for limitation of motion.  It 
should be noted, that under the revised Schedule, the general 
rating formula provides that the rating criteria are to be 
applied with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  The clinical findings on the two 
examinations during the pendency of this appeal did not show 
any evidence of weakness, muscle atrophy, deformity, or 
postural abnormalities (see the general rating criteria for 
spine disabilities effective September 26, 2003).  The 
veteran had good strength and range of motion, and no 
neurological abnormalities.  He is able to drive his car, do 
household chores and work, albeit part-time now due to 
several service-connected disabilities.  Although the veteran 
clearly has some functional limitation of motion of the 
lumbar spine, there is no evidence that he has difficulty 
walking or other functional limitation due to limited vision.  
The evidence does not show that the veteran's low back 
disability is equivalent to complete bony fixation or 
unfavorable ankylosis of the entire spine.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the most recent VA examination in March 2007 showed no 
more than severe limitation of motion, no muscle weakness, 
atrophy, or neurological impairments.  In light of the 
clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above are not demonstrated.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 40 percent.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007); Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

An evaluation in excess of 40 percent for spondylolysis of 
the lumbar spine at L5-S1 with disc herniation, is denied.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


